ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to 72.1:20-3(g) and 72.1:20-11, seeking the immediate temporary suspension from practice of JOSEPH M. BO-REK, JR., of POMPTON LAKES, who was admitted to the bar of this State in 1987, and good cause appearing;
It is ORDERED JOSEPH M. BOREK, JR., is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by respondent pursuant to 72.1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JOSEPH M. BOREK, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOSEPH M. BOREK, JR., comply with Rule 1:20-20 dealing with suspended attorneys.